DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed of March 30, 2021 has been entered.

Response to Amendment

	Claim claims 1, 12, 14, and 15 have been amended as requested in the amendment filed on March 30, 2021. Following the amendment, claims 1, 3-4, and 11-23 are pending in the instant application.
Claims 3, 4, and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions.
Claims 1 and 11-20 are under examination in the instant office action.
As currently amended to recite 1-2 mg of lorazepam, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description requirement, is withdrawn.  The specification teaches administering 1-2 mg but not 1-3 mg. (see paragraph [0073] and the table after paragraph [0076], which state lorazepam dosing was “1-2 mg po qhs”, which is common medical shorthand for the Latin “per os quaque hora somni” or “by mouth, at every bedtime”). 

As amended, the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As currently amended, Claim(s) 1 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holman et al. published 29 September 2015 (cited in previous Office action).
The Affidavit of Dr. Holman, under 37 CFR 1.132 filed March 30, 2021, is insufficient to overcome the rejection of claims 1 and 11-20 based upon Holman et al. as set forth in the last Office action.
Dr. Holman states the work described in the Abstract published September 29, 2015 is his own work.  Applicant argues one of ordinary skill in the art would not have understood the “unexpected aspects” because, Applicant argues, that the meeting was only attended by 150 
While all of this has been considered in full, it is not persuasive for the following reasons.  First, and most importantly, that the abstract is Applicant’s own work has no bearing because the publication date of the reference is outside of the one year grace period, as it is more than one year before the earliest effective filing date of the application (Filing Date 10/28/2016). Thus, it constitutes a statutory bar under 35 U.S.C 102.
Second, Applicant is arguing unexpected features of the invention but has presented no evidence of unexpected results or synergism beyond what would be expected from additive effects of combined therapeutics (See 716.02(a)).  Regardless, secondary considerations such as unexpected results are not germane to an anticipation rejection.
The method recites co-administration of etanercept and lorazepam to a patient having inflammatory arthritis, wherein the lorazepam is administered once a day at bedtime (po qhs) and wherein the dosage of lorazepam is 1-2 mg (claim 1).
The abstract published in September 29, 2015 teaches analysis of the treatment of sixty-one patients having inflammatory joint disease (39 seropositive rheumatoid, 13 seronegative rheumatoid, 14 psoriatic arthritis by ACR criteria) with etanercept at 25mg BIW [biweekly, as in twice a week] for a mean of 20.7 months in combination with DMARDs, prednisone, NSAIDs and Neuroregulatory medications “including lorazepam 1-2 mg po qhs (18%)”. In other words, last observation carried forward] (74% by BOCF [baseline observation carried forward]).”
While Applicant argues that an understanding of the immunological mechanism of the invention would be required for understanding the teachings of the abstract, this is not persuasive because a prior art reference serves as art for all that it teaches (see MPEP §2121.01II a reference serves as prior art for all that it teaches.  Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989); and the reference clearly discloses co-administration of etanercept and lorazepam to a patients having inflammatory arthritis, wherein the lorazepam is administered po qhs (once a day at bedtime) and wherein the dosage of lorazepam is 1-2 mg.  
Applicant’s arguments that the mechanism may not have been appreciated by the attendees of the meeting is moot, because something which is old does not become patentable upon the discovery of a new property.  The court has held:  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Furthermore, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  (emphasis added) Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). 
That the meeting was not attended by many is not relevant because the courts have held that “A reference will be considered publicly accessible if it was ‘disseminated or otherwise made available to the extent that persons interested and ordinarily skilled in the subject matter or art exercising reasonable diligence[] can locate it.’" Id. (quoting Kyocera Wireless Corp. v. Int’l Trade Comm’n, 545 F.3d 1340, 1350 (Fed. Cir. 2008)). The Office policy requiring recordation of the field of search and search results (see MPEP § 719.05) weighs in favor of finding that Internet and online database references cited by the examiner are “accessible to persons concerned with the art to which the document relates and thus most likely to avail themselves of its contents” Wyer, 655 F.2d at 221, 210 USPQ at 790. While Applicant asserts that specific knowledge of this abstract would have been necessary, the attached Google search is the recordation of the field of search and the search results demonstrate that this prior art was identified merely by searching for “entanercept with ‘lorazepam’”.  On that search strategy, one can see that the abstract applied as prior art is the fifth non-sponsored result.  Additionally, that the printed publication is accessible is enough since the MPEP states: 
2128 III. “EXAMINER NEED NOT PROVE ANYONE ACTUALLY LOOKED AT THE DOCUMENT
There is no need to prove that someone actually looked at a publication when that publication is accessible to the public through a library or patent office. See In re Wyer, 655 F.2d In re Hall, 781 F.2d 897, 228 USPQ 453 (Fed. Cir. 1986). "A reference is considered publicly accessible 'upon a satisfactory showing that such document has been disseminated or otherwise made available to the extent that persons interested and ordinarily skilled in the subject matter or art, exercising reasonable diligence, can locate it.' 'If accessibility is proved, there is no requirement to show that particular members of the public actually received the information.'" (emphasis added) Jazz Pharm., Inc. v. Amneal Pharm., LLC, 895 F.3d 1347, 1355-1356 (Fed. Cir. 2018) (quoting Wyer, 655 F.2d at 226) and Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560 , 1569 (Fed. Cir. 1988)).
As stated previously, the Holman reference teaches the etanercept is administered biweekly but the lorazepam is administered once each day at bedtime.  Thus, the reference teaches co-administration performed “within one week”, “within 72 hours” and “within 24 hours” of each other (claims 12-16) because the lorazepam would necessarily be administered at bedtime on the same day as any etanercept administration.
Additionally, the reference teaches: “prednisone was discontinued in 62% (26 of 42); methotrexate was discontinued in 75% (24 of 32); other DMARDs were discontinued in 79% (22 of 28); and NSAIDs were discontinued in 48% (14 of 29). Neuroregulatory medications were used by 36 subjects (55%), including lorazepam 1-2 mg po qhs (18%), clonazepam 1-2 mg po qhs (15%), pramipexole 0.5-4.5 mg po qhs (29%), trazodone 50-100 mg po qhs (21%), other antidepressants (14%), and anti-epileptics (1%).”   Since only 61 patients were followed in the study, but the numbers state 103 patients were at least receiving prednisone, methotrexate, or NSAIDs then the data teaches patients were receiving more than one therapeutic.  Even the percentages just within those taking neuroregulatory drugs adds up to more than 55%; therefore 
Thus, the rejection Claims 1 and 11-20 under 35 U.S.C. 102(a)(1) as being anticipated by Holman et al. published 29 September 2015 is maintained for reasons of record.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/STACEY N MACFARLANE/Examiner, Art Unit 1649